Per Curiam.
The respondent was convicted in the Court of Special Sessions of the crime of soliciting retainers in an accident case, one justice dissenting. The conviction was affirmed in this court by a unanimous decision and in the Court of Appeals by a four to three decision. (People v. Galerston, 251 App. Div. 707; 276 N. Y. 656.) In view of the fact that respondent received a suspended sentence, and, giving due consideration to the other circumstances present in this case, it is the judgment of this court that the respondent be suspended for only one year, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.
Respondent suspended for one year.